DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 09/03/2020.  Claims 1-23 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 09/03/2020, 03/26/2021, 07/12/2021, 09/03/2021, and 11/05/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,791,484. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘484 Patent Claim 1 Claims
An apparatus, comprising: at least one processor; and a non-transitory memory storing instructions executable by the at least one processor, wherein the instructions instruct the at least one processor to perform operations comprising:
An apparatus, comprising: at least one processor; and a non-transitory memory storing instructions executable by the at least one processor, wherein the instructions instruct the at least one processor to perform operations comprising:
send a measurement report to a control network device;
send a measurement report to a control network device; and
receive a handover command from the control network device, wherein the handover command notifies the apparatus of a symbol location of a synchronization signal of a destination network device, wherein the synchronization signal is usable to complete downlink synchronization with the destination network device; and
 receive second information from the control network device, wherein the second information notifies the apparatus of a first uplink resource allocated to the apparatus by the destination network device, and the first uplink resource is a discontinuous resource of a physical uplink shared channel (PUSCH); 

receive a symbol location of a synchronization signal of the destination network device from a source network device;
from the destination network device.
receive, according to the received symbol location, the synchronization signal, wherein the synchronization signal is usable to complete downlink synchronization with the destination network device; and

.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application overlaps claim 1 of the ‘484 patent in that it claims variously and essentially the same limitations as those in claim 1 of the ‘484 patent.  There are differences between the claims depicted in the strike-through words and the bolded words.  The difference depicted in the strike-through words appears to be broadening claim by omitting limitations.  However, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  In addition, the difference depicted in the bolded words appears to be using different wording but meaning is the same. Nevertheless, it is also deemed 
As per dependent claims 2-5, they are deemed obvious over claims 1-3 of the ‘484 patent for the same rationales applied to base claim 1 as discussed above.

Instant Application Claim 6 Claims
‘484 Patent Claim 7 Claims
An apparatus, comprising: at least one processor; and a non-transitory memory storing instructions executable by the at least one processor, wherein the instructions instruct the at least one processor to perform operations comprising:
An apparatus, comprising: at least one processor; and a non-transitory memory storing instructions executable by the at least one processor, wherein the instructions instruct the at least one processor to perform operations comprising:
receive a measurement report from user equipment (UE); and
receive a measurement report from user equipment (UE); and
send a handover command to the UE, wherein the handover command notifies the UE of a symbol location of a synchronization signal of a destination network device, and wherein the synchronization signal is usable to complete downlink synchronization with the destination network device.
second information to the UE , wherein the second information notifies the UE of a first uplink resource allocated to the UE by the destination network device,  a symbol location of a synchronization signal of the destination network device; a wherein the synchronization signal is usable to complete downlink synchronization with the destination network device.


Rationales:
From the above claim comparison, one can see that claim 6 of the instant application overlaps claim 7 of the ‘484 patent in that it claims variously and essentially the same limitations as those in claim 7 of the ‘484 patent.  There are differences between the claims depicted in the strike-through words and the bolded words.  The difference depicted in the strike-through words appears to be broadening claim by omitting limitations.  However, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  In addition, the difference depicted in the bolded words appears to be using different wording but meaning is the same. Nevertheless, it is also deemed obvious to those skilled in the art of claim drafting to draft claims in a subsequent patent application from reading claims in a prior-filed application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per dependent claims 7-11, they are deemed obvious over claims 7-9 of the ‘484 patent for the same rationales applied to base claim 6 as discussed above.

Instant Application Claim 12 Claims
‘484 Patent Claim 4 Claims
An apparatus, comprising: at least one processor; and a non-transitory memory storing instructions executable by the at least one processor, wherein the instructions instruct the at least one processor to perform operations comprising:
An apparatus, comprising: at least one processor; and a non-transitory memory storing instructions executable by the at least one processor, wherein the instructions instruct the at least one processor to perform operations comprising:
receive a handover request from a control network device, wherein the handover request indicates that user to be handed over to the apparatus; and
hird information from a control network device, wherein the third information indicates that user  handover to the apparatus; and
handover response to the control network device, wherein the handover response notifies the control network device of a symbol location of a synchronization signal of the apparatus, and wherein the synchronization signal is usable to complete downlink synchronization with the apparatus.
 send fourth information to the control network device , wherein the fourth information notifies the control network device of  a symbol location of a synchronization signal to the control network device, wherein the synchronization signal is usable by the UE to complete downlink synchronization with the apparatus.


Rationales:
From the above claim comparison, one can see that claim 12 of the instant application overlaps claim 4 of the ‘484 patent in that it claims variously and essentially re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  In addition, the difference depicted in the bolded words appears to be using different wording but meaning is the same. Nevertheless, it is also deemed obvious to those skilled in the art of claim drafting to draft claims in a subsequent patent application from reading claims in a prior-filed application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per dependent claims 13-16, they are deemed obvious over claims 4-6 of the ‘484 patent for the same rationales applied to base claim 12 as discussed above.

	As per claim 17, it draws to a system claim combining the claimed limitations of base claims 1, 16, and 12.  As a result, claim 17 is deemed to be obvious over a combination of claims 1, 7, and 4 of the ‘484 patent into a system claim for the same rationales applied to claims 1, 16, and 12 as discussed above.
.

Allowable Subject Matter
It is noted that claims 1-23 of the instant application claim variously and essentially the same limitations as those in claims 1-9 of the ‘484 patent.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chung et al. (US 8,811,350). 
Wang et al. (US 10,772,021).
Kim, 3GPP LTE(-A): Part II LTE System MAC/Network Layer, Winner, 139 pages, August 29, 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 19, 2022